DETAILED CORRESPONDENCE
This is the first office action regarding application number 17/029,118, filed 09/23/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 09/12/2022 has been entered. Claims 1-5 are now pending in this application.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-003487, filed on 01/14/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (JP2014203561A) in view of Toshikazu (WO 2018216585 A1) and Yoshikawa (JP 2014103019 A) (refer to enclosed translations for citations). 
Regarding claim 1,
Kondo teaches a method of producing an electrode mixture paste [001], comprising:
a kneading process [010] in which an electrode active material [010], 
a conductive material ([026]; carbon powder such as acetylene black, furnace black, ketjen black, etc., graphite powder, etc”).

a binding material ([27], “polyvinylidene fluoride (PVDF)”);

a dispersant ([030], “carboxymethylcellulose (CMC)” ; as defined by the specification, the dispersant adsorbs to the electrode active material (particles) and the conductive material (particles) and thus the dispersant has a function of improving slippage; it is the examiners position that the CMC achieves this function as it is the “thickener” which contains both the active material particles of the electrode and the binder [028])
are kneaded to obtain an electrode mixture paste [028].
Kondo fails to teach a non-aqueous solvent for kneading, using water.  Toshikazu teaches a non-aqueous solvent for kneading ([087], “NMP”) as a water solvent may produce unwanted reactions [087] and solvents like NMP have preferable compatibility with a PVDF binder [087].  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to combine the non-aqueous solvent taught by Toshikazu with the method of producing an electrode paste taught by Kondo to prevent unwanted reactions and for better compatibility with a PVDF binder. 
While ultrasonic dispersion is a type of kneading, modified Kondo fails to teach it specifically.  Yoshikawa teaches a method of producing an electrode mixture for a non-aqueous secondary battery, including:
 an ultrasonic wave application process in which ultrasonic waves are applied to the electrode mixture paste in order to effectively break up coarse particles [0133]
 Avoiding the evaporation of the non-aqueous solvent from the electrode mixture paste enabling a more uniform mixture [096]. 
Yoshikawa is silent to any surplus space being present in the elements above containing electrode paste.
It would be obvious to one of ordinary skill of the art before the effective filing date to use the ultrasonic wave dispersion without any evaporation of the non-aqueous solvent taught by Yoshikawa as the kneading step in the method of producing an electrode mixture paste taught by Kondo in order to effectively break up coarse particles and enable a more uniform mixture without evaporation.
Regarding claim 2,
Modified Kondo teaches the method according to claim 1 (see elements of claim 1 above), further comprising a filtering process in which foreign substances contained in the electrode mixture paste are removed when the electrode mixture paste passes through a filter ([032], “filter”) after the ultrasonic wave application process [032].  
Regarding claim 3,

    PNG
    media_image1.png
    627
    989
    media_image1.png
    Greyscale






Modified Kondo teaches the method according to claim 2 (see elements of claim 2 above), wherein Kondo teaches, while the inside of a flow pipe (annotated Fig. 5, flow pipe; [032]) that connects a kneading device for performing the kneading process (annotated Fig. 5, 1100) to the filter for performing the filtering process(annotated Fig. 5, 1200) is filled with the electrode mixture paste, the electrode mixture paste is caused to continuously flow from the kneading device or the tank to the filter through the flow pipe [032-033], and wherein, in the ultrasonic wave application process, ultrasonic waves are applied to the electrode mixture paste before the electrode mixture paste that continuously flows in the flow pipe reaches the filter ([032-033], see elements of claim 1 above).
Regarding claim 4,
Modified Kondo teaches the method according to claim 3 (see elements of claim 3 above), wherein Kondo teaches the method thereof further comprising a viscosity measurement process in which the viscosity of the electrode mixture paste that continuously flows to the filter in the flow pipe (see elements of claim 3 above) is measured at a first shear rate in a shear rate range of 2 s-1  ([10]; which is within the claimed range of 2.15 s-1 or less) after the ultrasonic wave application process and before the filtering process ([006-010], where viscosity A is the shear rate after kneading but before the filter).  Modified Kondo also teaches adjusting the viscosity of the active material paste in order to perform the coating process more efficiently [008], wherein when a value of the viscosity measured in the viscosity measurement process is larger than a preset threshold value [010] the parameters of the kneading apparatus are adjusted such that further kneading decreases the viscosity [046].
While modified Kondo fails to specifically teach adjusting the frequency as one of the parameters, since there is a finite number of parameters in ultrasonic dispersion, it would be obvious to one of ordinary skill of the art before the effective filing date to try increasing the value of the frequency of the ultrasonic waves applied in the ultrasonic wave application process because further kneading decreases the viscosity (as described in this claim above).
Regarding claim 5,
Modified Kondo teaches a method of producing a non-aqueous secondary battery (Kondo, [001]), comprising: a process in which the electrode mixture paste produced by the method of producing an electrode mixture paste according to claim 1 (see elements of claim 1 above) is applied to a surface of a current collecting member (Kondo, [021]) and dried to obtain an electrode (Kondo, [026] and [028]); and a process in which the electrode is accommodated in a battery case to obtain the non- aqueous secondary battery (Kondo, [041]).
Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. 
Applicant argues that the electrode mixture paste is in a container that is filled with the electrode mixture paste without surplus space and without evaporating the non-aqueous solvent, and that such features are not taught in Toshikazu or Yoshikawa.  However, this is not persuasive as the flow pipe mentioned in claim 3 above is not depicted in any of Yoshikawa’s figures to have surplus space, such that modified Toshikazu is silent to including this.  Additionally, Yoshikawa teaches that evaporating the solvent should be avoided [095], such that it would be obvious to one of ordinary skill of the art before the effective filing date to ensure evaporation is avoided altogether, as mentioned in the updated claim 1 rejection.  Also, adding surplus space might enable evaporation which would teach away from Yoshikawa.   
Thus, the makes the argument that Yoshikawa fails to disclose preventing evaporation is moot.  
Applicant argues that claim 2-5 should be allowable based off an allowable claim 1.  However, this is not persuasive, as the rejection on claim 1 has been sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Takahashi (WO 2019235128 A1).  Takahashi is relevant because it contains other possible embodiments of the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728 

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728